Application/Control Number: 15/517,569	Page 2
Art Unit: 3633

	Notice of Pre-AIA  or AIA  Status

 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added limitation of claim 4 into 1 confuses the scope of the claims.  It is now unclear what percentage of fibers exist relative to the gypsum.  Is it 1 or 3 wt%?
The claims are examined as best understood to mean at least 1-3%wt as it captures the ranges previously set forth.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Axsom (6901713) in view of Tagge et al (7048794).
Per claims 1, 8-9, Axsom shows a partition for a building structure, the partition comprising a support frame (20) and at least one plasterboard (12) affixed to the support frame by means of with a plurality of screws (22), wherein: the plasterboard comprises a gypsum matrix having fibers embedded therein (col 6 lines 1-10), the support frame comprises a plurality of elongate timber members (studs), the plasterboard is in direct contact with the support frame, at least a portion of the screws is distributed around a perimeter of the plasterboard, and engages with timber members disposed at the perimeter of the plasterboard, the at least one screw is located in an inner region of the plasterboard that is displaced from a perimeter of the plasterboard, and engages with a central timber member that contacts the inner region of the plasterboard.
Axsom does not show an average spacing between nearest neighbor screws is greater than 500mm, the gypsum having fibers embedded therein in an amount of at least 1 wt% relative to the gypsum of the gypsum matrix, the gypsum matrix further comprising a polymeric additive that is present in an amount of at least 1 wt% relative to the gypsum.
Tagge et al  discloses the use of fiber (col 10 lines 1-14) and additive (col 2 lines 40-58, col 3 lines 20-41, col 5 lines 30-36, col 7 line 2) to reinforce a gypsum plasterboard, the fiber being in an amount of at least 1-2.5 percent weight(col 10 line 13), the additive being in an amount of at least 2-2.5 by weight in order to strengthen the nail pull strength (col 3 line 28) and flexural strength, toughness, and abuse resistance (col 10 line 2).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Axsom’s structure to show the average spacing between nearest neighbor screws is greater than 500mm since it is well known practice in the art to have wall spacing at 8 (203mm), 16 (406mm), 24 inches (609mm) spaced apart center to center depending on the builder to satisfy a particular local area code and one having ordinary skill in the art would have found it obvious to put neighboring screws apart of at least 500mm in order to fasten the board to the supporting frame as deemed needed to provide needed mounting strength, and it would have been obvious to one having ordinary skill in the art to modify Axsom’s structure to show the gypsum having fibers embedded therein in an amount of at least 1 wt% relative to the gypsum of the gypsum matrix, the gypsum matrix further comprising a polymeric additive that is present in an amount of at least 1 wt% relative to the gypsum since it would strengthen the nail pull strength (col 3 line 28) and flexural strength, toughness, and abuse resistance (col 10 line 2) as taught by Tagge et al.
Per claims 5-7, Axsom as modified shows all the claimed limitations except for the polymeric additive is present in an amount of at least 3wt% relative to the gypsum, the polymeric additive is present an amount of at least 5wt% relative to the gypsum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05.  Thus, one having ordinary skill in the art would have found it obvious to modify Axsom’s modified structure to show the ranges in order to arrive at the desired strength for the boards.

Per claim 2, 10, Axsom as modified further shows the average spacing between nearest neighbor screws is greater than 550mm, 600mm.

Per claims 11-12, Axsom as modified does not show the average distance spacing between nearest neighbor screws disposed along the central timber member is greater than 800mm or 1000mm.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Axsom’s modified structure to show the average distance spacing between nearest neighbor screws disposed along the central timber member is greater than 800mm or 1000mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05, and one having ordinary skill in the art would have found it obvious to put neighboring screws apart of at least 800mm or 1000mm in order to fasten the board to the supporting frame as deemed needed to provide needed mounting strength.

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
With respect to Asxom and Tagge, examiner would like to state the followings.  Asxom as set forth above, as modified shows the average spacing between nearest neighbor screws being greater than 500 mm.  It is well known practice in the art to have wall spacing at 8 (203mm), 16 (406mm), 24 inches (609mm) spaced apart center to center depending on the builder to satisfy a particular local area code.  It is thus found to be within one of ordinary skill in art to put neighboring screws apart of at least 500mm in order to fasten the board to the supporting frame as deemed needed to provide needed mounting strength.
With respect to the 1%wt for the fibers and additive, Tagge teaches the use of 
fibers and additive to strengthen the nail pull strength (col 3 line 28) and flexural strength, toughness, and abuse resistance (col 10 line 2).  The composite forms boards of wallboards with improved properties.  The combination is thus motivated as it increases the properties of Asxom’s wallboard.
With respect to the amount of at least 3%wt, examiner respectfully states that since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05.  Thus, one having ordinary skill in the art would have found it obvious to modify Axsom’s modified structure to show the ranges in order to arrive at the desired strength for the boards.  Furthermore, applicant disclosure of 4/17/2017 page 1 line 25-26, page 2 lines 20-24, states “ at least 1%wt…..Preferably, ….at least 3wt%....more preferably at least 5wt%” clearly shows the percentage at different levels are designed choice in order to arrive at the desired strength for the boards.  
Furthermore, in response to applicant's argument that the increase in fibers and additive also achieve the fire resistance properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The arguments are found to be not persuasive and the rejections are thus maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

4/28/2022